       Case 1:14-cv-04394-AJN-BCM Document 692 Filed 06/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                           x   Civil Action No. 14-cv-04394-AJN-BCM
ROYAL PARK INVESTMENTS SA/NV,
                                           :
Individually and on Behalf of All Others       CLASS ACTION
                                           :
Similarly Situated,
                                           :
                            Plaintiff,     :
                                           :
         vs.                               :
                                           :
DEUTSCHE BANK NATIONAL TRUST               :
COMPANY, as Trustee,                       :
                                           :
                            Defendant.     :
                                           :
                                           :
ROYAL PARK INVESTMENTS SA/NV,              :   Civil Action No. 17-cv-05916-AJN
Individually and on Behalf of All Others   :
Similarly Situated,                        :   CLASS ACTION
                                           :
                            Plaintiff,     :
                                           :
         vs.                               :
                                           :
DEUTSCHE BANK NATIONAL TRUST
                                           :
COMPANY, as Trustee,
                                           :
                            Defendant.     :
                                           :
                                           x
                 [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)




4830-3092-5465.v2
       Case 1:14-cv-04394-AJN-BCM Document 692 Filed 06/06/19 Page 2 of 2



         AND NOW, having considered plaintiff Royal Park Investments SA/NV and defendant

Deutsche Bank National Trust Company’s stipulation of dismissal with prejudice pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii) filed in both of the above-captioned cases, it is hereby

ORDERED that the stipulation is GRANTED and that all remaining claims against defendant

Deutsche Bank National Trust Company in both actions are hereby DISMISSED WITH

PREJUDICE. The clerk shall CLOSE these cases. It is further ORDERED that no party may seek

fees and costs from the other party.

         IT IS SO ORDERED.

DATED: _________________________             ____________________________________
                                             THE HONORABLE ALISON J. NATHAN
                                             UNITED STATES DISTRICT JUDGE




4830-3092-5465.v2
